IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANK JAMES CAPOZZI, SR. AND               : No. 187 MM 2015
KRISANDRA LEE CAPOZZI,                     :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMON PLEAS COURT OF LUZERNE              :
COUNTY,                                    :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.